Curia.

Let the defendant plead and go to trial on payment of costs ; the judgment to remain as security.
Collier. Do the court mean the costs of resisting the motion merely; or the costs of the default and subsequent proceedings also ?
Curia. Both must be paid. The plaintiff is entitled to them as a consequence of the default; and at all events. Were this otherwise, the plaintiff would lose these costs altogether, if he should not succeed. We do not mean his obtaining them should in any way depend on the event of the suit.
Rule accordingly .